

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of June 5, 2006 (this “Agreement”), between
NOVASTAR RESOURCES LTD., a Nevada corporation (the “Company”), and CORNELIUS J.
MILMOE, an individual (the “Executive”).


BACKGROUND


The Company wishes to secure the services of the Executive as the Chief
Operating Officer of the Company upon the terms and conditions hereinafter set
forth, and the Executive wishes to render such services to the Company upon the
terms and conditions hereinafter set forth.
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
 
1. Employment by the Company. The Company agrees to employ the Executive in the
position of Chief Operating Officer and the Executive accepts such employment
and agrees to perform the duties that may be assigned to him as well as other
duties that are customarily performed of a Chief Operating Officer of a company
like the Company. The Executive agrees to devote his full business time and
energies to the business of the Company and/or its Subsidiaries and/or
Affiliates and to faithfully, diligently and competently perform his duties
hereunder.


2. Term of Employment. The term of this Employment Agreement (the "Term") shall
be for the initial period commencing on the date hereof and ending on the first
anniversary of the date thereof (provided that the provisions of Section 6
hereof shall survive any such termination), unless the Executive is earlier
terminated as provided in Section 4 hereof. The Term of this Agreement shall
automatically be extended for additional one year periods following the
expiration of the initial Term unless either party notifies the other party in
writing that it does not want to renew this Agreement within 30 days prior to
the expiration of the initial Term or any renewal Term.


3. Compensation. As full compensation for all services to be rendered by the
Executive to the Company and/or its Subsidiaries and/or Affiliates in all
capacities during the Term, the Executive shall receive the following
compensation and benefits:


3.1 Salary. An annual base salary of $200,000 (the "Base Salary") payable not
less frequently than monthly or at more frequent intervals in accordance with
the then customary payroll practices of the Company. The board of directors of
the Company shall review the Executive’s performance on an annual basis and
shall suggest increases (but not decreases) to the Executive’s Base Salary as
the board of directors of the Company deems appropriate. The Company
acknowledges that the Executive has been providing services to the Company as
the Chief Operating Officer of the Company since April 3, 2006. For the period
from April 3, 2006 through May 1, 2006, the Executive shall be paid a pro rata
amount of 75% of the equivalent of the Base Salary for that period in
consideration of the services already provided.



--------------------------------------------------------------------------------


3.2 Equity Participation.


(a) The Company shall promptly (and in any event, within 5 business days) issue
to the Executive 75,000 shares of the Company’s Common Stock. The Executive
shall not directly or indirectly sell, transfer or otherwise dispose of 37,500
of such shares for a period of one year and the remaining 37,500 shares for a
period of two years, except for sales, transfers or other dispositions made to
family members, for estate planning purposes, or pursuant to a qualified
domestic relations order; provided that the transferee in such instance agrees
in writing to be similarly bound to such transfer restriction. For the avoidance
of doubt, all 75,000 shares are immediately earned upon issuance and not subject
to any vesting or repurchase right in favor of the Company or any other person.
The shares will bear a customary restrictive legend that refers to the
aforementioned transfer restriction and applicable transfer restrictions under
the Securities Act of 1933 and the stop transfer orders shall be imposed against
the shares.
 
(b) The Executive shall be eligible to participate in the Company's 2006 Stock
Plan (the "Plan"). The Executive shall, upon execution of this Agreement, be
granted options to acquire 525,000 shares of Common Stock, $0.001 par value, of
the Company pursuant to the Plan. Such options shall vest and become exercisable
in accordance with the provisions of a separate Stock Option Agreement which
shall be entered into between the Executive and the Company on or about the date
hereof and which shall provide (a) that the options are intended to be incentive
stock options, (b) an exercise price equal to the fair market value of the
Company’s Common Stock on the date of grant, (c) for vesting in equal monthly
installments over a three year period beginning on the six month anniversary of
the date of grant (provided that 6/48 of the option will vest on such six month
anniversary) with accelerated vesting upon (i) a Change of Control (as defined
below), (ii) termination of the Executive by the Company without Cause (as
defined below), or (iii) the cessation of the Executive’s employment with the
Company for Good Reason (as defined below), and (d) for a ten year term.


3.3 Bonus. In addition to the Base Salary, the Executive shall be entitled to an
annual incentive bonus to be determined in each instance by the board of
directors of the Company. In making its determination of what percentage of Base
Salary the Executive will be entitled to as a bonus, the board of directors of
the Company will consider the Company’s progress with regard to achievement of
the following milestones: government grants and appropriations, partnering and
teaming arrangements with Western nuclear power companies (particularly, General
Electric Nuclear and major nuclear utilities in the United States), revenues,
revenue generating events, earnings, attracting other qualified key technical
advisory board members, investor relations, and other significant milestones as
may be determined by the Company’s Board of Directors.


3.4 Participation in Employee Benefit Plans; Other Benefits. The Executive shall
be permitted during the Term to participate in all employee benefit plans,
policies and practices now or hereafter maintained by or on behalf of the
Company commensurate with the Executive's position with the Company. During the
Term, the Company will maintain a group health and dental program, group life
insurance, short and long term disability insurance, 401(k) plan, paid vacation,
paid sick leave, paid holidays and unpaid leave.


-2-

--------------------------------------------------------------------------------


3.5 Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary expenses actually incurred or paid by the Executive
during the Term in the performance of the Executive's duties under this
Agreement, upon submission and approval of expense statements, vouchers or other
supporting information in accordance with the then customary practices of the
Company.


3.6 Vacation. The Executive shall be entitled to four weeks of paid vacation
time per year.


3.7 Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as shall be
required pursuant to any law or governmental regulation or ruling.


4. Termination.


4.1 Termination upon Death. If the Executive dies during the Term, this
Agreement shall terminate as of the date of his death.


4.2 Termination upon Disability. If during the Term the Executive becomes
physically or mentally disabled, whether totally or partially, so that the
Executive is unable to perform his essential job functions hereunder for a
period aggregating 180 days during any twelve-month period, and it is determined
by a physician acceptable to both the Company and the Executive that, by reason
of such physical or mental disability, the Executive shall be unable to perform
the essential job functions required of him hereunder for such period or
periods, the Company may, by written notice to the Executive, terminate this
Agreement, in which event the Term shall terminate 10 days after the date upon
which the Company shall have given notice to the Executive of its intention to
terminate this Agreement because of the disability.


4.3 Termination for Cause. The Company may at any time by written notice to the
Executive terminate this Agreement immediately and, except as provided in
Section 5.2 hereof, the Executive shall have no right to receive any
compensation or benefit hereunder on and after the date of such notice, in the
event that an event of "Cause" occurs. For purposes of this Agreement "Cause"
shall mean (a) conviction of a felony, bad faith or willful gross misconduct
that, in any case, results in material damage to the business or reputation of
the Company; or (b) willful and continued failure to perform his duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness or after the issuance of a notice of termination
by the Executive for Good Reason) within 30 days after the Company delivers to
him a written demand for performance that specifically identifies the actions to
be performed. For purposes of this Section 4.3, no act or failure to act by the
Executive shall be considered “willful” if such act is done by the Executive in
the good faith belief that such act is or was to be beneficial to the Company or
one or more of its businesses, or such failure to act is due to the Executive’s
good faith belief that such action would be materially harmful to the Company or
one of its businesses. Cause shall not exist unless and until the Company has
delivered to the Executive a copy of a resolution duly adopted by the board of
directors (excluding the Executive for purposes of adoption) at a meeting of the
board of directors of the Company called and held for such purpose after
reasonable (but in no event less than thirty days’) notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the board, finding that in the good faith opinion of the board that “Cause”
exists and specifying the particulars thereof in detail. This Section 4.3 shall
not prevent the Executive from challenging in any court of competent
jurisdiction the board of directors’ determination that Cause exists or that the
Executive has failed to cure any act (or failure to act) that purportedly formed
the basis for the board of directors’ determination.


-3-

--------------------------------------------------------------------------------


4.4 Termination without Cause. The Company may terminate this Employment
Agreement at any time, without cause, upon 30 days' written notice by the
Company to the Executive and, except as provided in Section 5.1 hereof, the
Executive shall have no right to receive any compensation or benefit hereunder
after such termination.


4.5 Termination for Good Reason. The Executive may terminate his employment for
Good Reason after giving the Company detailed written notice thereof, if the
Company shall have failed to cure the event or circumstance constituting Good
Reason within 30 business days after receiving such notice. “Good Reason” shall
mean the occurrence of any of the following without the written consent of the
Executive: (a) the assignment to the Executive of duties inconsistent with this
Agreement or a change in his titles or authority; (b) any failure by the Company
to comply with Section 3 hereof in any material way; (c) the requirement of the
Executive to relocate to a location that is more than 50 miles from the
Executive’s work location on the effective date of this Agreement, or (d) any
material breach of this Agreement by the Company. The Executive’s right to
terminate his employment hereunder for Good Reason shall not be affected by his
incapacity due to physical or mental illness. The Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason.


4.6 Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with 30 days
advance written notice of termination.


-4-

--------------------------------------------------------------------------------


5. Severance Payments.


5.1 Certain Severance Payments. If during the Term this Agreement is terminated
pursuant to any of Section 4.1, 4.2, 4.4 or 4.5,, all compensation payable to
the Executive under Section 3 hereof shall cease as of the date of termination
specified in the notice of termination (the "Termination Date"), and the Company
shall pay to the Executive, subject to Section 6 hereof, the following sums: (i)
the Base Salary on the Termination Date for twelve months (the “Severance
Period”), payable in monthly installments; (ii) benefits under group health,
dental and life insurance plans and such other plans referred to in Section 3.2
that the Executive may continue to participate in as a non-employee through the
Severance Period; and (iii) all previously earned, accrued, and unpaid benefits
from the Company and its employee benefit plans, including any such benefits
under the Company's pension, disability, and life insurance plans, policies, and
programs. Notwithstanding the foregoing, if the Executive is terminated pursuant
to Section 4.4 hereof within six months of a Change of Control (as defined in
Section 8.7 hereof), then, subject to Section 6 hereof, the Severance Period
shall be for six months instead of three months. If, prior to the date on which
the Company's obligations under clause (i) of this Section 5.1 cease, the
Executive violates Section 6 hereof, then the Company shall have no obligation
to make any of the payments that remain payable by the Company under clauses (i)
and (iii) of this Section 5.1 on or after the date of such violation.


Notwithstanding the foregoing, if, based on Internal Revenue Service guidance
available as of the date the payment or provision of any amount or other benefit
is specified to be made under this Agreement or elsewhere, the Company
reasonably determines that the payment or provision of such amount or other
benefit at such specified time may potentially subject the Executive to
“additional tax” under Section 409A(a)(1)(B) of the Code (together with any
interest or penalties imposed with respect to, or in connection with, such tax,
a “409A Tax”) with respect to the payment of such amount or the provision of
such benefit, and if payment or provision thereof at a later date would likely
avoid any such 409A Tax, then the payment or provision thereof shall be
postponed to the earliest business day on which the Company reasonably
determines such amount or benefit can be paid or provided without incurring any
such 409A Tax, but in no event later than the first business day after the
six-month anniversary of the Executive’s termination date (the “Delayed Payment
Date”). In addition, if the Company reasonably determines that such 409A Tax
with respect to the provision of a benefit can likely be avoided by replacing
the benefit with the payment of an amount in cash equal to the cost of a
substantially equivalent benefit then, in lieu providing such benefit, the
Company may make such cash payment, subject to the preceding sentence. The
Company and the Executive may agree to take other actions to avoid the
imposition of 409A Tax at such time and in such manner as permitted under
Section 409A. In the event that a delay of any payment is required under this
provision, such payment shall be accumulated and paid in a single lump sum on
the Delayed Payment Date together with interest for the period of delay,
compounded monthly, equal to the prime or base lending rate then used by
Citibank, N. A., in New York City and in effect as of the date the payment would
otherwise have been provided.


-5-

--------------------------------------------------------------------------------


5.2 Payments upon Termination for Cause or Termination without Good Reason. If
this Employment Agreement is terminated by the Company pursuant to Section 4.3
hereof or by the Executive pursuant to Sections 4.5(a)-(d) or 4.6 hereof, the
Executive shall receive only the amounts specified in clause (ii) of Section 5.1
hereof.


6. Certain Covenants of the Executive.


6.1 Covenants. The Executive acknowledges that: (i) he is one of the limited
number of persons who will develop the business of the Company (the "Company's
Current Lines of Business"); (ii) the Company conducts its business on a
nationwide basis; (iii) his work for the Company has brought him and, from and
after the Closing, his work for the Company and its Subsidiaries and Affiliates,
will continue to bring him into close contact with many confidential affairs not
readily available to the public; (iv) the Company would not consummate the
transactions contemplated by the Merger Agreement but for the agreements and
covenants of the Executive contained herein; and (v) the covenants contained in
this Section 6 will not involve a substantial hardship upon his future
livelihood. In order to induce the Company to execute and deliver the Merger
Agreement and to induce the Company to enter into this Employment Agreement, the
Executive covenants and agrees that:


6.2 Non-Compete. During the Term and for a period of twenty-four months
following the termination of the Executive's employment with the Company or any
of its Subsidiaries or Affiliates (the "Restricted Period"), the Executive shall
not, directly or indirectly, (i) in any manner whatsoever engage in any capacity
with any business competitive with the Company's Current Lines of Business or
any business then engaged in by the Company, any of its Subsidiaries or any of
its Affiliates (the "Company's Business") for the Executive's own benefit or for
the benefit of any person or entity other than the Company or any Subsidiary or
Affiliate; or (ii) have any interest as owner, sole proprietor, shareholder,
partner, lender, director, officer, manager, employee, consultant, agent or
otherwise in any business competitive with the Company's Business; provided,
however, that the Executive may hold, directly or indirectly, solely as an
investment, not more than two percent (2%) of the outstanding securities of any
person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company's
Business. In addition, during the Restricted Period, the Executive shall not
develop any property for use in the Company's Business on behalf of any person
or entity other than the Company, its Subsidiaries and Affiliates.


6.3 Confidential Information. During the Restricted Period, the Executive shall
not, directly or indirectly, disclose to any person or entity who is not
authorized by the Company or any Subsidiary or Affiliate to receive such
information, or use or appropriate for his own benefit or for the benefit of any
person or entity other than the Company or any Subsidiary or Affiliate, any
documents or other papers relating to the Company's Business or the customers of
the Company or any Subsidiary or Affiliate, including, without limitation,
files, business relationships and accounts, pricing policies, customer lists,
computer software and hardware, or any other materials relating to the Company's
Business or the customers of the Company or any Subsidiary or Affiliate or any
trade secrets or confidential information, including, without limitation, any
business or operational methods, drawings, sketches, designs or product
concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any Subsidiary or
Affiliate, whether generated by the Executive or by any other person, except as
required in the course of performing his duties hereunder or with the express
written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by the Executive).


-6-

--------------------------------------------------------------------------------


6.4 Employees of and Consultants to the Company. During the Restricted Period,
the Executive shall not, directly or indirectly (other than in furtherance of
the business of the Company), initiate communications with, solicit, persuade,
entice, induce or encourage any individual who is then or who has been within
the 12-month period preceding the Executive’s termination of employment with the
Company, an employee of or consultant to the Company or any of its Subsidiaries
or Affiliates to terminate employment with, or a consulting relationship with,
the Company or such Subsidiary or Affiliate, as the case may be, or to become
employed by or enter into a contract or other agreement with any other person,
and the Executive shall not approach any such employee or consultant for any
such purpose or authorize or knowingly approve the taking of any such actions by
any other person.


6.5 Solicitation of Customers. During the Restricted Period, the Executive shall
not, directly or indirectly, initiate communications with, solicit, persuade,
entice, induce, encourage (or assist in connection with any of the foregoing)
any person who is then or has been within the 12-month period preceding the
Executive’s termination of employment with the Company a customer or account of
the Company or its Subsidiaries or Affiliates, or any actual customer leads
whose identity the Executive learned during the course of his employment with
the Company, to terminate or to adversely alter its contractual or other
relationship with the Company or its Subsidiaries or Affiliates.


6.6 Rights and Remedies Upon Breach. If the Executive breaches, or threatens to
commit a breach of, any of the provisions of Section 6 hereof (collectively, the
"Restrictive Covenants"), the Company and its Subsidiaries and Affiliates shall,
in addition to the rights set forth in Section 5.1 hereof, have the right and
remedy to seek from any court of competent jurisdiction specific performance of
the Restrictive Covenants or injunctive relief against any act which would
violate any of the Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and its Subsidiaries and Affiliates and that money damages will not
provide an adequate remedy to the Company and its Subsidiaries and Affiliates.


6.7 Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof, is held by a court of competent jurisdiction or any foreign, federal,
state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its Subsidiaries and Affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.


-7-

--------------------------------------------------------------------------------


6.8 Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants wholly
invalid or unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the parties that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.


7. Indemnification.


7.1 General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), other than a
Proceeding initiated by the Company to enforce its rights under this Agreement,
by reason of the fact that the Executive is or was a trustee, director or
officer of the Company, or any predecessor to the Company or any of their
Affiliates or is or was serving at the request of the Company, any predecessor
to the Company, or any of their affiliates as a trustee, director, officer,
member, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, the Executive shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Nevada law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if the Executive has
ceased to be an officer, director, trustee or agent, or is no longer employed by
the Company and shall inure to the benefit of his heirs, executors and
administrators. Notwithstanding the foregoing, the Executive shall not be
entitled to indemnification by the Company in respect of, and to the extent
that, any Expenses arising as a result of the bad faith, willful misconduct or
gross negligence of the Executive, or the Executive’s conviction of a felony.


7.2 Expenses. As used in this Agreement, the term "Expenses" shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.


-8-

--------------------------------------------------------------------------------


7.3 Enforcement. If a claim or request under this Section 7 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Nevada law.


7.4 Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.


7.5 Advances of Expenses. Expenses incurred by the Executive in connection with
any Proceeding shall be paid by the Company in advance upon request of the
Executive that the Company pay such Expenses, but only in the event that the
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which the Executive is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.


7.6 Notice of Claim. The Executive shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, the Executive shall give the Company such information
and cooperation as it may reasonably require and as shall be within the
Executive's power and at such times and places as are convenient for the
Executive.


7.7 Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof:


(a) The Company will be entitled to participate therein at its own expense;


(b) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive, which in the Company's sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.


-9-

--------------------------------------------------------------------------------


(c) The Company shall not be liable to indemnify the Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on the Executive without the Executive's
written consent. Neither the Company nor the Executive will unreasonably
withhold or delay their consent to any proposed settlement.


(d) Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 7 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.


8. Other Provisions.


8.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied,
telegraphed or telexed, or sent by certified, registered or express mail,
postage prepaid, to the parties at the addresses specified on the signature page
hereto, or at such other addresses as shall be specified by the parties by like
notice, and shall be deemed given when so delivered personally, telecopied,
telegraphed or telexed, or if mailed, two days after the date of mailing, to the
addresses specified on the signature page hereto, or, in the case of the
Company, to such other address as the Company may specify as the address for its
executive offices in any reports filed by the Company with the Securities and
Exchange Commission.


8.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
contracts and other agreements, written or oral, with respect thereto, including
a prior version of this Agreement that was executed by the parties on May 22,
2006.


8.3 Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


8.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of Nevada applicable to
agreements made and to be performed entirely within such state.


-10-

--------------------------------------------------------------------------------


8.5 Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and any successors and assigns permitted or
required by Section 8.6 hereof. Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or such
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.


8.6 Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign this
Agreement and its rights, together with its obligations, hereunder in connection
with any sale, transfer or other disposition of all or substantially all of its
assets or business, whether by merger, consolidation or otherwise.


8.7 Definitions. For purposes of this Agreement:


(a) "Affiliate" shall mean a person that, directly or indirectly, controls or is
controlled by, or is under common control with the Company;


(b) “Change of Control” shall mean (i) a tender offer has been made and
consummated for the ownership of more than 50% of the outstanding voting
securities of the Company, (ii) the Company has merged or consolidated with
another corporation or entity and as a result of such merger or consolidation
less than 50% of the outstanding voting securities of the surviving or resulting
corporation or entity shall be owned in the aggregate by former shareholders of
the Company, as the same shall have existing immediately prior to such merger or
consolidation, (iii) the Company has sold, leased, or otherwise disposed of, all
or substantially all of its assets to another corporation or entity which is not
a wholly-owned subsidiary, or (iv) a person, within the meaning of Section
3(a)(9) or Section 13(d)(3) (as in effect on the date hereof) of the Securities
Exchange Act of 1934 shall acquire more than 50% of the outstanding voting
securities of the Company (whether directly, indirectly, beneficially, or of
record). Notwithstanding the foregoing, the transactions contemplated by the
Merger Agreement shall not constitute a Change of Control.


(c) "Control" (including, with correlative meaning, the terms "controlled by"
and "under common control with") as used with respect to any person or entity,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through ownership of voting securities or by contract or other agreement
or otherwise; and


(d) “Merger Agreement” shall mean the merger agreement pursuant to which the
Company is acquiring all of the issued and outstanding capital stock of Thorium
Power, Inc.


(e) “Subsidiary" shall mean any person or entity as to which the Company,
directly or indirectly, owns or has the power to vote, or to exercise a
controlling influence with respect to, fifty percent (50%) or more of the
securities of any class of such person, the holders of which class are entitled
to vote for the election of directors (or persons performing similar functions)
of such person.


-11-

--------------------------------------------------------------------------------


8.8 D&O Insurance. During the term of this Agreement, the Company shall maintain
D&O insurance with the level of coverage of at least $5 million.


8.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


8.10 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this
Employ-ment Agreement.


[Signature Page Follows]
-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
NOVASTAR RESOURCES LTD..
         
By:  /s/ Seth Grae                                       
 
Seth Grae
 
Chief Executive Officer
     
Address:   8300 Greensboro Drive, Suite 800
 
McLean, VA 22102
         
EXECUTIVE:
         
/s/ Cornelius J. Milmoe                                
 
Cornelius J. Milmoe
     
Address:   1700 Verrazzano Pl.
 
Wilmington, NC 28405

 
-13-

--------------------------------------------------------------------------------

